Citation Nr: 1728454	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to August 19, 1994, and 20 percent thereafter for service-connected hypertension on a schedular basis.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected hypertension, on an extraschedular basis.

2. Entitlement to an initial, compensable rating for migraine headaches associated with the service-connected hypertension.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By way of procedural background, review of the record reveals that the Veteran was awarded service connection for hypertension in a March 1995 rating decision, for which an initial 10 percent disability rating was assigned, effective March 18, 1993. The Veteran submitted a timely notice of disagreement and substantive appeal as to the issue of entitlement to an increased rating for service-connected hypertension, thereby perfecting an appeal as to that issue. A subsequent rating decision in March 1995 increased his disability rating to 20 percent, effective August 19, 1994. However, in September 1998, the RO proposed to reduce the Veteran's 20 percent disability rating, and such reduction was implemented in a December 1998 rating decision. The Veteran disagreed with the propriety of the reduction and ultimately perfected an appeal as to that issue. The reduction issue came before the Board in August 2005, at which time it was remanded for further development. Thereafter, in September 2008, the RO restored the 20 percent disability rating as a full grant of the benefit sought on appeal as to the restoration issue. Accordingly, the issue of restoration of a 20 percent disability rating for service-connected hypertension is no longer in appellate status. Moreover, as a result of the restoration, the Veteran's service-connected hypertension is evaluated as 20 percent disabling.

The issue of entitlement to a higher initial disability rating for service-connected hypertension remains on appeal. This issue has been remanded by the Board on several occasions in order to afford the Veteran an adequate VA examination to evaluate the severity of his service-connected hypertension disability. See Board Remands dated April 2009, July 2010, April 2012, and January 2013. 

In its April 2012 decision, the Board determined that the issue of entitlement to TDIU had been raised by the record and, thus, is part of the increased rating claim on appeal, as reflected by the first page of this decision. See Rice v. Shinseki, 22 Vet. App. 447 (2009). This issue, too, was the subject of further development ordered by the Board in January 2013.

In January 2013, the Board found that there was sufficient evidence to adjudicate the issue of service connection for migraine headaches, and granted entitlement to a separate, noncompensable rating for migraine headaches associated with the Veteran's service-connected hypertension. In addition, the Board remanded the issue of entitlement to an increased initial rating in excess of 20 percent for service-connected hypertension because instructions provided in the April 2012 Board remand had not been substantially complied with. The Board also remanded the issue of entitlement to TDIU because it was found to be inextricably intertwined with the issue of entitlement to an increased rating for service-connected hypertension. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2013 Joint Motion for Remand (JMR), the parties asked the Court to vacate the January 2013 Board decision but only "to the extent that it denied Appellant's claim for entitlement to a separate compensable rating for migraine headaches associated with his service-connected hypertension." (emphasis added.) With respect to this issue, the parties agreed, inter alia, that previous VA examination reports, provided to evaluate the Veteran's service-connected hypertension, did not adequately address the frequency or severity of the Veteran's headaches and that remand for an adequate medical examination for headaches was warranted. In an October 2013 Order, the Court granted the JMR, vacating and remanding only the issue entitlement to a separate compensable rating for migraine headaches associated with his service-connected hypertension.

Notably, the September 2013 JMR indicated that the January 2013 Board's decision should not be vacated with regard to its grant to a separate noncompensable rating for migraine headaches associated with service-connected hypertension. 
Additionally, because the issues of entitlement to an initial disability rating in excess of 20 percent for hypertension and entitlement to TDIU were remanded by the Board in January 2013, the JMR did not address these issues.

In August 2014, the Board remanded the claim of a separate noncompensable rating for migraine headaches associated with service-connected hypertension for further development. It has now been returned for further appellate review.

The record reflects that the Veteran was previously represented by The American Legion, as shown by a June 2010 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22). In February 2014, the Veteran indicated that he wanted to be represented by a private attorney, Nick Parisi, with respect to his claim of entitlement to TDIU, but that he would receive assistance from the National Veterans League Program for the remaining matters. Since that time, Nick Parisi filed a withdrawal of his representation and The American Legion notified the Board that they no longer represented the Veteran. In April 2017, the Board sent a letter to the Veteran requesting clarification as to his representation. Initially, the Veteran responded he would represent himself, pro se; however, in May 2017, the Veteran executed a VA Form 21-22 naming Disabled American Veterans as his representative; a copy of that appointment has been associated with the claims file. The Board recognizes the change in representation. See 38 C.F.R. § 20.605 (2016).

In May 2017, the Veteran's representative waived the right to have the AOJ review additional evidence received subsequent to the most recent supplemental statement of the case (SSOC) in July 2016. 38 C.F.R. § 20.1304(c) (2016).

The Board's review of the claims file reveals that the Veteran filed a timely notice of disagreement for the issues of entitlement to service connection for arthritis of his right and left ankles, right and left knees, right and left wrists, fingers on his right and left hands, and service connection for erectile dysfunction, sleep apnea, and hernia. It appears the Agency of Original Jurisdiction (AOJ) may still be in the process of conducting development. As such, the Board will not accept jurisdiction of the issues at this time. However, the issue will be the subject of a subsequent Board decision if otherwise in order. 

The issues of entitlement to an initial rating in excess of 20 percent for hypertension, on an extraschedular basis, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 19, 1994, the Veteran's service-connected hypertension has been productive of diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

2. Since August 19, 1994, the Veteran's service-connected hypertension has been productive of diastolic pressure that has been predominately less than 120.

3. From the date of award of service connection, the Veteran's service-connected migraines have been productive of complaints of daily headaches, pain in both temples with nausea, visual disturbances, dizziness and less frequent characteristic prostrating attacks throughout the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to August 19, 1994, and 20 percent thereafter for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

3. The criteria for an initial compensable rating for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by May 2002, May 2003, November 2003, September 2005, December 2008, August 2010,  and March 2016 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

While these letters were sent after the initial rating decision, the Veteran's claims were subsequently reajudicated in May 2004, October 2008, December 2009, January 2012, November 2012, May 2016, and July 2016 supplemental statements of the case. Moreover, the issues on appeal pertain to the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

VA has complied with its duty to assist, to include substantial compliance with the prior remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and his wife.  There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

This case was remanded in August 2005, April 2009, July 2010, April 2012, January 2013 and August 2014 so that the Veteran could undergo VA examinations. The Veteran was provided VA examinations in August 1993, December 1993, February 1995, March 1997, August 1998, April 2006, July 2009, March 2011, July 2012, March 2013, November 2014 and May 2016. The most recent VA examination reports are adequate for the purposes of adjudicating the Veteran's claims decided herein. Specifically, the reports reflect opinions that are consistent with the other evidence of record following examinations and interviews of the Veteran as well as reviews of the complete record. The Board concludes that the VA examination reports are adequate. Additionally, the RO has obtained updated VA treatment records, and associated them with the file. The Board's remand directives have been substantially completed with respect to the claims decided herein. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. Unlisted disabilities requiring rating by analogy will be coded first with numbers of the most closely related body part and "99." 38 C.F.R. § 4.27 (2016).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

A. Hypertension

The Veteran's service-connected hypertension was assigned a 10 percent rating under Diagnostic Code 7101. 38 C.F.R. § 4.104 effective March 18, 1993. The initial rating was increased to 20 percent effective August 19, 1994.

Under Diagnostic Code 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.

Pertinent evidence of record includes the Veterans VA treatment records, private treatment records, and VA examinations, as well as his lay statements.

The evidence of record contains numerous blood pressure readings from 1992 to the present.  For the year 1992, the Veteran's systolic pressure ranged between 128 and 150, and his diastolic pressure ranged between 90 and 96.  

For the year 1993, the Veteran's systolic pressure ranged between 110 and 180, with sixteen of seventeen readings at 150 or less, and his diastolic pressure ranged between 72 and 120, with fifteen of the seventeen readings at 100 or less and averaging 94.  

For the year 1994, the Veteran's systolic pressure ranged between 124 and 150, with six of eight readings at 140 or less, and his diastolic pressure ranged between 78 and 100, with six of the eight readings at 90 or less.

For the year 1995, the Veteran's systolic pressure ranged between 140 and 156, with four of five readings at 146 or less, and his diastolic pressure ranged between 94 and 110, with all readings at 110 or less.

For the year 1996, the Veteran had one reading with systolic pressure at 144, and diastolic pressure at 90.

For the year 1997, the Veteran's systolic pressure ranged between 120 and 182, with twenty-one of twenty-six readings at 158 or less, and his diastolic pressure ranged between 72 and 110, with twenty-one of the twenty-six readings at 104 or less.

For the year 1998, the Veteran's systolic pressure ranged between 130 and 160, with five of six readings at 158 or less, and his diastolic pressure ranged between 90 and 110, with five of the six readings at 104 or less.

For the year 1999, the Veteran's systolic pressure ranged between 100 and 180, with six of eight readings at 150 or less, and his diastolic pressure ranged between 58 and 112, with seven of the eight readings at 90 or less.

For the year 2000, the Veteran did not have any blood pressure readings of record.

For the year 2001, the Veteran's systolic pressure ranged between 150 and 168, with two of the three readings at 152 or less, and his diastolic pressure ranged between 90 and 116, with all readings at 116 or less.  

For the year 2002, the Veteran's systolic pressure ranged between 122 and 146, all readings being less than 146, and his diastolic pressure ranged between 78 and 104, all readings 104 or less.  

For the year 2003, the Veteran's systolic pressure ranged between 124 and 200, with fourteen of the sixteen readings at 150 or less, and his diastolic pressure ranged between 90 and 122, with fourteen of the sixteen readings at 110 or less and averaging 101.  

For the year 2004, the Veteran's systolic pressure ranged between 140 and 180, with all readings at 180 or less, and his diastolic pressure ranged between 80 and 120, with four of the six readings at 110 or less and averaging 107.  

For the year 2005, the Veteran's systolic pressure ranged between 132 and 150, with all readings at 150 or less, and his diastolic pressure ranged between 94 and 105, with all readings at 105 or less.  

For the year 2006, the Veteran had one reading with systolic pressure at 140, and diastolic pressure at 90.

For the year 2007, the Veteran's systolic pressure ranged between 116 and 146, with all readings at 146 or less, and his diastolic pressure ranged between 75 and 112, all readings at 112 or less.  

For the year 2008, the Veteran's systolic pressure ranged between 137 and 178, with all readings at 178 or less, and his diastolic pressure ranged between 90 and 120, with six of the seven readings at 108 or less and averaging 102.  

For the year 2009, the Veteran's systolic pressure ranged between 113 and 214, with six of the seven readings at 184 or less, and his diastolic pressure ranged between 80 and 124, with six of the seven readings at 113 or less and averaging 98.  

For the year 2010, the Veteran's systolic pressure ranged between 123 and 172, with all readings at 172 or less, and his diastolic pressure ranged between 72 and 122, with thirteen of the fifteen readings at 105 or less and averaging 95.  

For the year 2011, the Veteran's systolic pressure ranged between 110 and 160, with all readings at 160 or less, and his diastolic pressure ranged between 80 and 120, with fourteen of the fifteen readings at 110 or less and averaging 97.  

For the year 2012, the Veteran's systolic pressure ranged between 130 and 188, with all readings at 188 or less, and his diastolic pressure ranged between 88 and 115, with all readings at 115 or less.  

For the year 2013, the Veteran's systolic pressure ranged between 120 and 180, with all readings at 180 or less, and his diastolic pressure ranged between 86 and 126, with eleven of the fourteen readings at 112 or less and averaging 102.  

For the year 2014, the Veteran's systolic pressure ranged between 132 and 184, and his diastolic pressure ranged between 88 and 130, with seventeen of the eighteen readings at 114 or less and averaging 98.  

For the year 2015, the Veteran's systolic pressure ranged between 116 and 175, and his diastolic pressure ranged between 71 and 113.

For the year 2016, the Veteran's systolic pressure ranged between 126 and 171, and his diastolic pressure ranged between 76 and 106.

Finally, for the year 2017, the Veteran's systolic pressure ranged between 119 and 192, and his diastolic pressure ranged between 81 and 100.

In October 1993, the Veteran underwent VA examination. During the examination, he reported he worked in a warehouse which involved heavy lifting. He did not feel he could continue in that line of work due to the mental and physical stress. He reported he needed frequent breaks while working due to shortness of breath. He also reported a recent stress test that was within normal limits. He took antihypertensive medication. His blood pressure reading was 140/90. 

In December 1993, the Veteran was afforded another VA examination. The Veteran reported that his hypertension caused shortness of breath. He also reported heart pains. The examiner noted that he was on medication for his hypertension and it seemed to be working well. His blood pressure was 148/88. The diagnosis was a history of hypertension that was under therapy. The Veteran's last job was noted as a warehouseman, but he could not continue lifting things due to his back.

In February 1995, the Veteran was afforded another VA examination. The Veteran reported chest pains in the shoulders and chest at night. The examiner noted that he was on medication for his hypertension, but that it was not well controlled. His blood pressure readings were 146/108, 140/94, and 156/110. The diagnosis was hypertension, under therapy, not controlled.

In March 1997, the Veteran was afforded another VA examination. The Veteran reported headaches and dizziness due to his hypertension. The examiner noted medication was taken for hypertension. Blood pressure readings were 150/100, 142/100, 142/104, and 142/110. The diagnosis was hypertension with evidence of mild retinopathy and left ventricular hypertrophy secondary to hypertension.

In August 1998, the Veteran was afforded another VA examination. The Veteran reported headaches and pain behind his eyes. A cardiogram showed normal sinus rhythm. It also showed voltage criteria for left ventricular hypertrophy and nonspecific T-wave abnormalities which resulted in an abnormal electrocardiogram.

In April 2006, the Veteran was afforded another VA examination. The Veteran reported occasional dizziness. The examiner noted medication taken for hypertension. His blood pressure was 140/90. The diagnosis was left ventricular hypertrophy secondary to hypertension. In a February 2007 addendum, the examiner noted that Veteran did not have sustained diastolic hypertension of 100 or moderate dyspnea on exertion.

In July 2009, the Veteran was afforded another VA examination. He reported headache and pain in the back of his eyes when his blood pressure was elevated. The examiner noted medication taken for hypertension. His blood pressure was 150/100. The examiner diagnosed hypertension. The examiner noted the Veteran was not currently working and that his hypertension did not affect his activities of daily living.

In August 2010, the Veteran was afforded another VA examination. The examiner noted the claims file was not available for review, but VA medical records were reviewed. The Veteran reported headaches, drowsiness, and pressure on the back of his eyes with elevated blood pressure. The examiner noted medication taken for hypertension. Blood pressure readings were 130/84, 148/104, and 172/105. The examiner noted that there were distinct periods of identifiable degrees of disability. The diagnosis was hypertension.

In March 2011, the Veteran was afforded another VA examination. He reported his blood pressure was out of control and he had headaches when his blood pressure was elevated. The examiner noted medication taken for hypertension. His blood pressure was 136/90. The examiner diagnosed hypertension. The examiner noted he had not worked since 2003, after he sustained a back injury while lifting a tire. He noted that hypertension did not affect activities of daily living or prevent sedentary work.

In December 2011, the Veteran was administered a Disability Benefits Questionnaire (DBQ). He reported elevated blood pressure for years. The examiner noted medication taken for hypertension. Blood pressure readings were 130/90, 150/90, and 150/90. The examiner diagnosed hypertension. The examiner noted the Veteran's hypertension did not impact his ability to work.

In July 2012, the Veteran was afforded another DBQ. He reported high blood pressure. The examiner noted medication taken for hypertension. Blood pressure readings were 140/90, 140/100, and 140/100. The examiner diagnosed hypertension. He noted that during "distinct periods of identifiable degrees of disability" the Veteran had headaches and his blood pressure could be better controlled with medication. He also noted hypertension did not impact the Veteran's ability to work.

In March 2013, the Veteran was afforded another DBQ. He reported headaches, drowsiness, and pressure on the back of his eyes with elevated blood pressure. The examiner noted medication taken for hypertension. Blood pressure readings were 180/121, 171/120, and 169/112. The diagnosis was hypertension. The examiner noted hypertension impacted the Veteran's ability to work due to stressful periods that elevated his blood pressure and interfered with his work performance. This would impact physical and sedentary employment. The examiner further noted that hypertensive vascular disease would render him unable to secure or maintain substantially gainful employment. The examiner further noted distinct periods of instability with elevated blood pressure; however, the Veteran walked and talked normally and there was no evidence of incapacitation due to the elevated blood pressure.

In November 2014, the Veteran was afforded another DBQ. He reported headaches with elevated blood pressure. The examiner noted medication taken for hypertension. Blood pressure readings were 164/114, 172/107, 144/101, 146/102, 143/90, and 144/90. The examiner noted periods that the Veteran's diastolic blood pressure was predominantly 100 or more. The diagnosis was hypertension. The examiner noted there was no functional impairment due to hypertensive heart disease or hypertensive vascular disease; therefore, they did not impact his ability to sustain or maintain substantially gainful employment. 

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 10 percent prior to August 19, 1994, and a disability rating in excess of 20 percent thereafter. In this regard, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more as contemplated by the 20 percent rating under Diagnostic Code 7101 prior to August 19, 1994. His hypertension has not more nearly approximated diastolic pressure predominantly 120 or more as contemplated by the 40 percent rating under Diagnostic Code 7101 following August 19, 1994. The Board notes that blood pressure readings from 1993, 2003, 2004, 2008, 2009, 2010, 2011, 2013 and 2014 all contained diastolic readings of 120 or more.  However, 101 of the 115 diastolic readings from 1993, 2003, 2004, 2008, 2009, 2010, 2011, 2013 and 2014 were 114 or less, and the readings averaged 94, 101, 107, 102, 98, 95, 97, 102, and 98, respectively. These findings indicate that prior to August 19, 1994, his predominant diastolic pressure was below 110, and his predominant systolic pressure was below 200. Accordingly, the criteria for a 20 percent rating under Diagnostic Code 7101 are not met prior to August 19, 1994. Additionally, these findings indicate that since August 19, 1994, the Veteran's predominant diastolic pressure was below 120. Accordingly, the criteria for a 40 percent rating under Diagnostic Code 7101 are not met since August 19, 1994.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension. The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report his observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension. The medical evidence of record also largely contemplates his description of symptoms. The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The 20 percent rating for hypertension has been in effect since 1994, and is a protected rating. 38 U.S.C.A. § 110; 38 C.F.R. § 3.951. Diastolic pressure predominantly 120 or more has not been shown. The Board finds that the criteria for a higher disability rating are not met, and that the preponderance of the evidence is against the claim of entitlement to a disability rating in excess of 10 percent prior to August 19, 1994, and 20 percent thereafter, for service-connected hypertension.  

B. Migraines

The Veteran's service-connected migraines currently are evaluated as zero percent disabling (non-compensable) effective August 19, 1994, under 38 C.F.R. § 4.124a, Diagnostic Code 8100. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016). A 10 percent rating is assigned under Diagnostic Code 8100 for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months. A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months. A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for migraines. The Veteran contends that his service-connected migraines are more disabling than currently evaluated. The record evidence does not support his assertions. It shows instead that the Veteran's service-connected migraines are manifested by complaints of daily headaches, pain in both temples with nausea, visual disturbances, dizziness and less frequent characteristic prostrating attacks throughout the appeal period. The evidence shows that, although the Veteran continues to complain of migraine headaches, they are not manifested by at least characteristic prostrating attacks averaging 1 in 2 months over the past several months (i.e., at least a 10 percent rating under Diagnostic Code 8100) such that an initial compensable rating is warranted at any time during the appeal period. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

The Veteran was afforded a VA cranial nerves exam in February 1995. He reported occasional headaches in the frontal area. He occasionally saw black spots and had dizziness with the headaches. The headaches were described as severe, exploding type that sometimes lasted for hours and sometimes lasted the whole day. He complained of numbness on the right cheek following a bilateral jaw bone fracture.

On physical examination fundus examination showed bilateral sharp discs with some AV nicking. All other findings were normal. The diagnosis was tension headache.

In a March 1997 VA examination, the Veteran complained of headaches in the front of his head, and sometimes on the top of his head. 

In March 1998, the Veteran complained of severe, frequent headaches.

In an August 1998 VA examination, the Veteran complained of headaches and pain behind his eyes with elevated blood pressure.

In February 1999, the Veteran complained of headache and dizziness for three days prior to admission.

In August 2003, the Veteran complained of headache located at his bilateral temples that worsened when he bent down. He reported the severe headache, along with chest pain, had occurred for four days. A migraine headache was assessed.

In October 2003, the Veteran complained of persistent headaches that were band-like, non-throbbing, without photophobia or blurred vision.

In June 2013, the Veteran complained of a migraine that lasted two hours at maximum intensity. The headache was accompanied by photophobia, pressure behind the right eye, and nausea.

In April 2014, the Veteran complained of a headache that lasted a couple days due to non-compliance with his hypertension medication.

In January 2015, the Veteran was escorted to the emergency department due to a migraine. He also complained of visual disturbances and dizziness when he experienced migraines.

On VA headaches Disability Benefits Questionnaire in May 2016, the Veteran complained of daily headaches that lasted two to three hours.  He experienced localized pain to the left side of his head with nausea and dizziness. He denied experiencing prostrating attacks of migraines. He also denied taking continuous medication to treat them because medication did not help the headaches. The Veteran stated that he had not worked since 2003, but his headaches would impact his ability to work because they make him dizzy and irritable.  The diagnosis was migraine including migraine variants.

In August 2016, the Veteran complained of headaches with pain behind the left eye with pressure that radiates to the neck. Associated symptoms included blurry vision, some light and sound sensitivity, and nausea. He reported the headaches lasted fifteen minutes to three hours and occurred at least once a day. There was an impression of occipital neuralgia.

The Veteran contends that his service-connected migraines are more disabling than currently evaluated. The record evidence does not support his assertions. It shows instead that, although he continues to complain of migraine headaches, they are manifested by, at worst, less frequent attacks of migraine pain (i.e., a zero percent rating under Diagnostic Code 8100) throughout the appeal period. Id. The Board finds it highly persuasive that the Veteran denied experiencing prostrating attacks of migraine headaches at the May 2016 VA examination. There is no indication that the Veteran experiences migraines with at least characteristic prostrating attacks averaging one in 2 months over the past several months (i.e., at least a 10 percent rating under Diagnostic Code 8100) such that an initial compensable rating is warranted for this disability at any time during the appeal period. Id. The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for migraines. Thus, the Board finds that the criteria for an initial compensable rating for migraines have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected migraines. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected migraines is not inadequate in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected migraines. This is especially true because the zero percent rating currently assigned for the Veteran's migraines effective August 19, 1994, contemplates minimal to no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization. The Veteran reported at his May 2016 DBQ that he had not worked since 2003. The examiner noted the Veteran's migraines would impact his ability to work because they make him dizzy and irritable. His migraines were not shown to cause marked interference with employment. The Veteran also has not had frequent periods of hospitalization at any time during the appeal period for treatment of his service-connected migraines. As also noted elsewhere, the Veteran's TDIU claim is being remanded for additional development. In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities. Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

An initial disability rating in excess of 10 percent prior to August 19, 1994, and 20 percent thereafter for service-connected hypertension on a schedular basis is denied.

An initial, compensable rating for migraine headaches associated with the service-connected hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Regarding the hypertension claim, the Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The United States Court of Appeals for Veterans Claims (Court) has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. See Id.

The AOJ has declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of this appeal on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b).

However, because there is competent evidence of record indicating that the Veteran's service-connected hypertension has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b). Specifically, in November 2011, the Veteran submitted evidence that due to his hypertension and diabetes he was unable to maintain his CDL license, and without his CDL license he was unable to work. Thus, this clearly shows an impact on the Veteran's employment that is not anticipated by the rating schedule.  Additionally, the March 2013 examiner noted that during stressful periods in his job his blood pressure would be elevated and interfere with his work performance. The examiner opined that this would impact physical and sedentary employment, and hypertensive vascular disease would render him unable to secure or maintain substantially gainful employment. The Board, therefore, is compelled to remand the increased rating claim, on an extraschedular basis, for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.

The Veteran is seeking entitlement to TDIU; however, the increased rating claim being remanded by the Board may affect his eligibility for a TDIU. Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board and, as a result, consideration of the TDIU claim is deferred. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of entitlement to an initial rating in excess of 20 percent for hypertension, on an extraschedular basis, to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of Compensation and Pension Service or designate.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims for an initial rating in excess of 20 percent for hypertension, on an extraschedular basis, and entitlement to TDIU should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


